                       No. 6:15-cr-00015

                  United States of America,
                          Plaintiff,
                             v.
                   Cynthia Lynne Jackson
                         Defendant.

                Before B ARKER , District Judge

                           ORDER

    Before the court is the report and recommendation of
United States Magistrate Judge John D. Love. Doc. 181. This
report addresses defendant’s plea of true to allegation 2 of the
government’s petition to revoke defendant’s supervised re-
lease. Allegation 2 states that defendant violated the condition
of her supervised release, which required her to notify her
probation officer ten days prior to any change of residence or
employment.
    On August 19, 2019 Judge Love held a revocation of super-
vised hearing. The defendant pleaded “true” and Judge Love
recommends that the court accept the defendant’s true plea.
The parties waived their right to file objections to the findings
of fact and recommendation.
    Accordingly, the report and recommendation of August
19, 2019, is adopted. Defendant’s true plea to allegation 2 is
accepted and approved.
    It is ordered that defendant, Cynthia Lynne Jackson, be
sentenced to 11 months imprisonment, with no supervised re-
lease to follow. The court recommends that defendant serve
her sentence at FMC Carswell, if available.
So ordered by the court on August 23, 2019.



             J. C AMPBELL B ARKER
           United States District Judge




        -2-
